NUMBER 13-08-00392-CV

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI - EDINBURG
______________________________________________________________

MICHELLE PUENTE,                                                            Appellant,

                                           v.

JOHN PAUL SCHULZE, M.D.,                            Appellee.
____________________________________________________________

             On appeal from the 214th District Court
                    of Nueces County, Texas.
______________________________________________________________

                         MEMORANDUM OPINION

                   Before Justices Rodriguez, Garza, and Vela
                       Memorandum Opinion Per Curiam

      The appellant's brief in the above cause was due on September 5, 2008. On

September 4, 2008, the Court granted appellant’s request for an extension of time to file

the brief on the basis that she was unable to obtain counsel. On September 26, 2008,

appellant appeared pro se and filed a brief that was not in compliance with the Texas
Rules of Appellate Procedure. Appellant subsequently filed a corrected brief on October

8, 2008. The brief failed generally to comply with the Texas Rules of Appellate Procedure.

See TEX . R. APP. P. 9.4, 38.1.

       On October 21, 2008, the Clerk of the Court notified appellant that the corrected

brief did not state concisely and without argument the facts pertinent to the issues or points

presented as required by Texas Rule of Appellate Procedure 38.1(j); did not contain a clear

and concise argument for the contentions made, with appropriate citations to the

authorities and to the record; and did not contain an appendix as required by Rule 38.1(j).

Appellant was directed to file an amended brief in compliance with the Texas Rules of

Appellate Procedure within ten days of the date of the letter, and notified that if the Court

received another brief that did not comply, the Court may strike the brief, prohibit appellant

from filing another, and proceed as if appellant had failed to file a brief, under which

circumstances the Court may affirm the judgment or dismiss the appeal. See id. 38.9(a),

42.3(b),(c).

       On October 31, 2008, the appellant filed an amended brief. The amended brief

fails to comply with the Texas Rules of Appellate Procedure. See i.d. 9.4, 38.1. Specifically,

appellant’s amended brief does not contain facts pertinent to the issues or points

presented, does not contain citations to the record and to appropriate legal authorities, and

does not contain an appendix.

       Pro se litigants are held to the same standards as licensed attorneys, and they must

therefore comply with all applicable rules of procedure. Mansfield State Bank v. Cohn, 573
S.W.2d 181, 184-85 (Tex. 1978). If a party files a brief that does not comply with the

Texas Rules of Appellate Procedure, and that party files an amended brief that likewise

                                              2
does not comply with the rules, “the court may strike the brief, prohibit the party from filing

another, and proceed as if the party had failed to file a brief.” TEX . R. APP . P. 38.9(a).

Pursuant to Texas Rule of Appellate Procedure 38.8(a), where an appellant has failed to

file a brief, the appellate court may dismiss the appeal for want of prosecution.

       Accordingly, we strike appellant’s non-conforming brief and order the appeal

DISMISSED FOR WANT OF PROSECUTION. See TEX . R. APP. P. 38.8(a), 38.9(a),

42.3(b)(c).

                                                                 PER CURIAM


Memorandum Opinion delivered and
filed this the 8th day of January, 2009.




                                              3